[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. DeWine v. GMAC Mtge., L.L.C., Slip Opinion No. 2016-Ohio-985.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2016-OHIO-985
      THE STATE OF OHIO EX REL. DEWINE, ATTY. GEN., ET AL., v. GMAC
                                MORTGAGE, L.L.C, ET AL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. DeWine v. GMAC Mtge., L.L.C., Slip Opinion No.
                                      2016-Ohio-985.]
Certified question of state law—Cause dismissed.
    (No. 2011-0890—Submitted February 8, 2012—Decided March 15, 2016.)
ON ORDER from the United States District Court for the Northern District of Ohio,
                 Western Division, Certifying Question of State Law,
                        Nos. 3:10-cv-02537 and 1:10-cv-02709.
                                   __________________
        {¶ 1} The certified question of state law was improvidently accepted for
review. Accordingly, this cause is dismissed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                                   __________________
                              SUPREME COURT OF OHIO




        Michael DeWine, Attorney General, Michael J. Hendershot, Chief Deputy
Solicitor, and Jeffery R. Loser, Assistant Attorney General, for petitioner state of
Ohio.
        Phillip F. Cameron, Richard E. Hackerd, and Benjamin M Maraan II, for
petitioners Lois Blank, William Stroble, Blair Ritze, Brandon Ritze, and Rebecca
Lawson.
        Carpenter Lipps & Leland, L.L.P., Jeffrey A. Lipps, and David A. Wallace,
for respondents GMAC Mortgage, L.L.C., and Ally Financial, Inc.
        Kirkland & Ellis, L.L.P., Daniel T. Donovan, for respondent Ally Financial,
Inc.
        Kerger & Hartmann, L.L.C., Richard M. Kerger, and Khary Hanible, for
respondent Jeffrey Stephan.
        Murray & Murray Co., L.P.A., John T. Murray, Leslie O. Murray, and
Michael J. Stewart, in support of petitioners for amicus curiae Sondra Anderson.
        Ohio Poverty Law Center and Linda I. Cook, in support of petitioners for
amici curiae Advocates for Basic Legal Equality, Legal Aid Society of Cleveland,
Legal Aid Society of Columbus, Community Legal Aid Services, Inc., Legal Aid
Society of Southwest Ohio, L.L.C., Southeastern Ohio Legal Services, Pro Seniors,
and Ohio Poverty Law Center.
        Porter, Wright, Morris & Arthur, L.L.P., James D. Curphey, Kathleen M.
Trafford, and L. Bradfield Hughes; and Buckley Sandler, L.L.P., Benjamin B.
Klubes, and Robin C. Quattrone, in support of respondents for amicus curiae
Barclays Capital Real Estate, Inc., d.b.a. HomEq Servicing.
                          ________________________




                                         2